OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 01 February 2021 has been considered.

Examiner’s Note
The Examiner notes that all references hereinafter (e.g., paragraph numbers) to Applicant’s specification are to the published specification US 2021/0300005. Claims 9-28 are pending, under consideration, and have been examined on the merits.

Specification
The disclosure is objected to because of the following informalities:
[0005] – the term “wounded” is objected to as being a typographical error; the Examiner believes the term should be amended to “warped” based on the prior and subsequent recitations of “warp” and “warped” in the paragraph
The specification indicates at [0045] that “Infuse” is a registered trademark to Dow Chemical Company – as such, the recitations in [0100] of “Infuse” followed by the product number are respectfully objected to by the Examiner as missing the required superscript symbol indicating a trademark or tradename (e.g., ™)
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, each of “an expanded beads molded layer A comprised of a base polymer including a thermoplastic resin” and “an expanded beads molded layer B…comprised of a base polymer including a thermoplastic elastomer” are objected to for awkward claim language – as written, “expanded beads molded layer A” and “expanded beads molded layer B” are simple denotations (i.e., names) for the respective layers which do not require (the) expanded beads of each of the respective layers to be formed from the thermoplastic resin and thermoplastic elastomer, respectively. 
However, (when reading the claims in view of the specification in accordance with MPEP 2111) at least [0021, 0024, 0077, and 0091] of the specification indicate that layers A and B, respectively, are foamed layers formed from expanded thermoplastic resin beads and expanded thermoplastic elastomer beads, respectively, wherein the expanded resin beads are fusion bonded to each other and where the expanded elastomer beads are fusion bonded to each other.
As such, in order to overcome the issue and to simplify further issues associated with the dependent claims, the following amendment is suggested for claim 9: “an expanded beads molded layer A comprised of expanded beads of a base polymer including a thermoplastic resin, and an expanded beads molded layer B laminated and bonded to said expanded beads molded layer A and comprised of expanded beads of a base polymer including a thermoplastic elastomer”
Claim 18 is objected to as being an identical duplicate of claim 12 (see MPEP 608.01(m)). Should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the limitations of “a tensile modulus TMa which is 2 to 100 MPa” and “a tensile modulus TMb which is 0.05 MPa or more and less than 2 MPa”, respectively, are indefinite as the claim does not define the conditions (or otherwise indicate a recognized standard) which were utilized to measure the tensile modulus (i.e., Young’s modulus in tension) of the respective layers, of which have a direct effect on the measured tensile modulus. The aforesaid conditions and/or variables include (at least) temperature, humidity, sample shape/size, speed (rate) of elongation, degree of strain, and sample hysteresis (exposure to increased/decreased temperature/humidity or mechanical deformations prior to measuring the tensile modulus). As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. 
For examination on the merits, the respective TMa and TMb ranges are interpreted as measured under any conditions (i.e., where prior art reads on the ranges, regardless of the measurement conditions disclosed/undisclosed in said prior art). The Examiner suggests amending claim 9 to include the recognized standard and procedure utilized as set forth in [0120]. 
Regarding claim 10, the limitations of “wherein said thermoplastic resin has a bending modulus of 200 to 4,000 MPa” and “said thermoplastic elastomer has a bending modulus of 50 MPa or less”, respectively, are indefinite as the claim (similar to the rationale set forth above 
Additionally, it is unclear whether the respective bending modulus (i.e., flexural modulus) ranges associated with the thermoplastic resin and the thermoplastic elastomer are of the resin/elastomer in film form, in bead form, or if the modulus ranges are of the layers A and B formed from the resin and elastomer, respectively. 
For examination on the merits, the respective bending modulus ranges are interpreted as measured under any conditions, and where the bending modulus ranges are in reference to the resin/elastomer themselves and thus not the bending modulus of molded layers A or B. The Examiner suggests amending claim 10 in accordance with [0030, 0031, 0048], as well as clarifying the issue set forth above in paragraph 13 (it appears based on [0099-0101] that the flexural modulus values are those of the resin/elastomer beads as reported by the manufacturers thereof before being molded into layers A and B; the specification does not provide flexural modulus values for molded layers A and B). 
Regarding claim 14, the limitation “wherein said expanded beads molded layer B has void spaces that are in communication with the outside” is indefinite as it is unclear what is meant by the void spaces being “in communication with the outside” (i.e., the porous structure of the layer is unclear). Claim 9 (upon which claim 14 is dependent) does not define an outside, inside, or any side for that matter. As such, it can also be said that “the outside” lacks sufficient antecedent basis. It also becomes unclear as to whether the voidage limitation of 5 to 50% is required to be of only void spaces that are “in communication with the outside” or if the voidage can include void spaces that are not in communication with the outside (i.e., unclear if the voidage requirement is for an amount of open- or closed-cells). It is noted that [0015, 0026, 0058, and 0060], of which mention the void spaces being “in communication with the outside”, 
For examination on the merits, it is noted that [0060] indicates that the void spaces may be interstices which exist between expanded beads; and [0067] indicates that the voidage is measured by displacing air in the voids with ethanol by immersing test samples into ethanol (aqueous solution) and measuring the increase in the water (solution) level. As such, based on the foregoing, it appears that the limitation intends to limit expanded molded layer B to include at least some open-cells, where the molded layer B has a porosity (of either closed- or open-cells) of 5 to 50%; of which is how the limitation is interpreted for the purposes of examination. The Examiner suggests amending the claim to clarify the foregoing.
Regarding claim 15, the limitation “wherein the expanded beads from which said expanded beads molded layer B is formed have through holes” is indefinite, as “the expanded beads” lacks sufficient antecedent basis in the claims. There is no prior, positive recitation of expanded beads of the expanded beads molded layer B, given that “expanded beads molded layer B” is a denotation for the layer (please see objection to claim 9 set forth above), as well as a product-by-process limitation (see MPEP 2113(I)). The Examiner suggests amending claim 9 in accordance with the suggestion set forth above in the objection to claim 9, and then amending claim 15 to recite “wherein the expanded beads of expanded beads molded layer B have through holes”.
 Regarding claims 23-26, the (respective) limitation(s) “wherein said expanded beads molded layer B has void spaces that are in communication with the outside” is indefinite for the same reasons set forth above in the rejection of claim 14. 
Regarding claims 27 and 28, the (respective) limitation(s) “wherein the expanded beads from which said expanded beads molded layer B is formed have through holes” is indefinite for the same reasons set forth above in the rejection of claim 15.
Claims 10-28 are rejected
Appropriate action is required.

Claim Interpretation
The Examiner notes that the following interpretation analysis is not set forth under, nor associated with, 35 U.S.C. 112(f). Rather, the following simply constitutes a discussion/interpretation of the claims to clarify the record and the basis of rejection over the prior art.
Claim 9 is directed to a laminated article comprising expanded beads molded layer A and expanded beads molded layer B, A and B being laminated and bonded to one another.
First, it is noted that the specification (explicitly) defines “laminated article” as an article including two or more foam layers which are bonded together and which differ from each other in both chemical composition and a physical property [0021]. Thus, molded layer A and molded layer B, in accordance with the specification, are foamed layers, i.e., layers of foam, which must differ from one another in chemical composition and a physical property. 
Second, molded layer A and molded layer B both being “expanded beads” molded layers constitutes a product-by-process claim limitation (see MPEP 2113(I); 2113(II)). Patentability of a product does not depend on its method of production (in the instant case, the foam molded layers being formed from/by expanded/expanding polymeric beads [0074-0095]). If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. However, the structure implied by the process steps (in the instant case, the foam molded layers being formed through expansion and fusion of the expanded/expandable beads) should be considered when assessing the patentability of the product-by-process claims over the prior art. 
It is the Examiner’s position that the broadest reasonable interpretation of claim 9 in view of the aforesaid product-by-process limitation is such that the structure of molded layers A and B, respectively, formed via expansion of expandable/expanded polymeric beads (i.e., the a foam layer of polymeric material having a closed-cell structure, open-cell structure, or a combination thereof. In other words, (e.g.) a foam layer of polymeric material exhibiting a closed-cell structure, formed via extrusion foaming of said material, would read on the claimed expanded beads molded layer, absent factually supported objective evidence of a nonobvious difference and/or claim language which distinguishes the inventive structure from other methods set forth in the prior art (see MPEP 2113(II)).
Last, it is noted that while the claimed volumes Va and Vb (corresponding to molded layers A and B) are not indefinite, they are reasonably interpreted broadly in light of the specification [0067, 0069, 0116, 0117, and 0122] as being either of the apparent volume (based on the outer dimensions) or the true volume (based on porosity volume analysis and comparison to apparent volume). Furthermore, given that [0122] indicates that the volume ratio Va:Vb is based on the outer dimensions (of the individual layers; and thus presumably not the true volume), the specification is implying that Va and Vb, as claimed, are representative of the apparent volume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15-22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2009/0188746; “Yamada”) in view of Sieradzki et al. (US 2011/0014835; “Sieradzki”), Wesch et al. (US 7,238,407; “Wesch”), Vidovic et al. (US 2017/0221467; “Vidovic”), and Wakikawa (JP 2011-184574; “Wakikawa”) (original copy and machine translation provided herewith, the latter relied upon for the basis of the rejection).
Yamada et al. (JP 2006-071090; “Yamada ‘090”) (original copy and machine translation provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.
Yamada (US 2007/0148411; “Yamada ‘411”) is relied upon as an evidentiary reference for the basis of the rejection.
The Dow INFUSE™ Olefin Block Copolymers – Product Selection Guide, published June 2015 (copy provided herewith; hereinafter “Dow Product Selection Guide”) is relied upon as an evidentiary reference for the basis of the rejection. 
“Polypropylene (Homopolymer) – PPH.” Sterling Plastics Inc. – Blaine MN Plastics Distributor, 14 June 2012, http://sterlingplasticsinc.com/materials/polypropylene-homopolymer-pph/ (copy provided herewith; hereinafter “Sterling Plastics”) is relied upon as an evidentiary reference for the basis of the rejection of claim 10 and claims dependent therefrom.
Regarding claim 9, Yamada discloses a vibration damping material for vehicles [Abstract; Figure 1; 0001, 0002, 0008, 0048, 0050-0052, 0110]. The material (laminated article) includes a nonmetallic sheet (B) and a viscoelastic foamed adhesive layer (C) integrally laminated on (and bonded to) one of the surfaces of (B), where nonmetallic sheet (B) is a foamed thermoplastic resin sheet having a Young’s modulus (i.e., tensile modulus) of 10 to 100 MPa [0009-0015, 0017, 0018, 0025, 0037] (hereinafter “foamed thermoplastic resin sheet (B)”). The thermoplastic resin of (B) may be a polypropylene-based resin, including polypropylene homopolymer, or copolymers of propylene and α-olefins [0010-0013]. Foamed adhesive layer (C) is not particularly limited (in terms of adhesive material) and may be (e.g.) a urethane-based adhesive, acrylic-based adhesive, or a combination thereof [0030-0034, 0070, 0076], of which is cured through evaporation of water. As evidenced by Yamada ‘090 [pp. 2, last paragraph; pp. 3, paragraphs 1-5; pp. 4, paragraphs 3, 8, and 9], the foamed adhesive layer (C) of Yamada is a pressure-sensitive adhesive (PSA). 
Foamed thermoplastic resin sheet (B) exhibits a thickness of 1-10 mm and a density of 0.1 g/cm3 or less [0014, 0016] (i.e., 100 kg/m3 or less); and foamed adhesive layer (C) exhibits a thickness of 0.5 to 5 mm and a density of 0.05 to 1 g/cm3 [0033, 0034] (i.e., 50 to 1000 kg/m3). Foamed adhesive layer (C) is fixed onto a desired substrate surface for attenuation of vibration and noise, said attenuation taking the form of conversion from the aforesaid to thermal energy (i.e., heat) [0002, 0048, 0050, 0054, 0055].
Foamed thermoplastic resin sheet (B) reads on the expanded beads molded layer A comprised of a base polymer including a thermoplastic resin, where the tensile modulus range of 10 to 100 MPa is within the claimed range of 2 to 100 MPa (see claim interpretation section above for product-by-process limitation analysis). 
Yamada does not explicitly disclose a volume ratio of (B) to (C) of 90:10 to 50:50 as claimed (i.e., Va:Vb being 90:10 to 50:50). However, given that the claimed laminated article may be of indefinite length; given that no other dimensions are limited by the claims; and where the material of Yamada is not limited by shape [0052] and thus may be in the simple form of a rectangular prism as illustrated in Figure 1, wherein width and length of the material are arbitrary or predetermined based on an end-use and therefore for the purposes of calculation given the value of 1 mm, it can be said (based on the disclosed thickness ranges for each of (B) and (C) and through simple calculation) that foamed thermoplastic resin sheet (B) exhibits a volume (apparent volume based on outer dimensions of the layer, V = lwh) of 1 to 10 mm3 and foamed adhesive layer (C) exhibits a volume of 0.5 to 5 mm3. Thus, the (apparent) volume ratio of (B) to (C) implicitly disclosed by Yamada is 20:1 to 1:5, of which encompasses and therefore renders prima facie obvious the claimed range of 90:10 to 50:50, i.e., 9:1 to 1:1). 
In addition to the analysis set forth immediately above, it is noted that the specification indicates that a preferred thickness ratio of the thickness of molded layer A to the thickness of molded layer B is 95:5 to 40:60, i.e., 19:1 to 1:1.5 [0070]. Foamed thermoplastic resin sheet (B) exhibits a thickness of 1-10 mm [0016] and foamed adhesive layer (C) exhibits a thickness of 0.5 to 5 mm [0034]; as such it can be said that the thickness ratio of (B) to (C) ranges from 20:1 to 1:1, of which encompasses the thickness ratio of A to B specified in the disclosure. 
Yamada is silent regarding (i) the foamed adhesive layer being formed from a thermoplastic elastomer; (ii) the tensile (Young’s) modulus of the foamed adhesive layer (C) being from 0.05 to less than 2 MPa; and is therefore also silent regarding (iii) the ratio of the tensile modulus of the foamed adhesive layer (C) to that of the foamed thermoplastic resin sheet (B) (TMc/TMb, i.e., TMb/TMa as claimed) being 0.025 or less.
Sieradzki discloses polyolefin-based foam compositions [Abstract; 0002, 0003, 0010, 0054, 0059, 0061, 0087, 0097] and laminated articles formed therefrom, suitable for use in automobile body panels [0106-0110]. Sieradzki teaches that a PSA layer may be disposed on 
Wesch discloses multilayer laminates for stiffening planar substrates such as motor vehicle body parts [Abstract; Figure 1; col 1, 15-20]. Wesch teaches that in order to eliminate distortion of substrates for vehicle body parts caused by shrinkage of the stiffening element(s) provided on said substrates, an expandable (i.e., foamed) binder (resinous) layer (12) disposed facing the substrate to be stiffened is to have the same tensile modulus or a lower tensile modulus than an expandable binder (resinous) layer (14) arranged away from said substrate [Figure 1; col 3, 29-60; col 5, 17-46]. Wesch teaches that the binder layer (12) facing the substrate (of which may be a heat-curable polyurethane) performs both adhesive and stiffening functions, as well as functions to dampen vibrations [col 6, 6-10]. Wesch also teaches that the tensile modulus of the expandable binder layer (12) disposed on the substrate may be between 0.2 and 1,400 MPa [col 4, 65-67; col 5, 1-3] (i.e., as low as 0.2 MPa). 
Vidovic discloses a composite material for sound damping in motor vehicles including a damping layer of a foamed material, and a stiffening layer connected to the damping layer and which is stiffer than the damping layer [Abstract; Figure 1; 0001, 0002, 0004, 0005, 0009, 0023, 0028, 0029, 0031]. The stiffening layer may be formed from polypropylene [0022]. The damping layer is (the surface of the composite material which is) disposed on a metal substrate [0002, 0003, 0012] and functions as both an adhesive and as a sound-dampener [0009] (i.e., identical or substantially identical to the functions disclosed by Yamada and Wesch). Vidovic teaches that the foamed damping layer, of which may be of open or closed porosity [0010], is a foamed hot melt adhesive layer [0015]. Vidovic teaches that suitable foamed adhesives for forming the inter alia, thermoplastic polyolefins “(TPO)” [0020], where the acronym TPO is recognized as referring to polyolefin thermoplastic elastomers, as evidenced by Yamada ‘411 [0003], also as evidenced by Applicant’s specification in at least [0032, 0033]. 
Wakikawa discloses a crosslinked polyolefin-based thermoplastic elastomer foam having high flexibility, good heat resistance, low surface hardness, and low shrinkage deformation at high temperatures suitable for use as vibration damping materials, insulation, and cushioning materials in automobile panels [pp. 1, para 1, 2, 4, 7; pp. 2, para 1, 2; pp. 3, para 3-5]. The polyolefin thermoplastic elastomer is a multi-block copolymer [pp. 2, para 5], selected from (Dow Chemical Company) Infuse™ D9500, D9507, D9530, and D9807 [pp. 3; pp. 4, para 6, 7]. As evidenced by the Dow Product Selection Guide, the aforesaid Infuse™ copolymers have tensile modulus (MPa) of 2.3, 1.5, 3.8, and 1.3, respectively [pp. 2], wherein 9530 is suitable for foam applications. 
Yamada and Sieradzki are directed to foam laminates including PSA layers applied on polyolefin-based foams, suitable for use in body panels of automobiles.
Yamada and Wesch are directed to multilayer foam laminates for stiffening and/or vibration damping of body/structural panels/substrates for automobiles.
Yamada and Vidovic are directed to foamed composite materials for vibration/sound damping of metal substrates/components/panels in motor vehicles. 
Yamada and Wakikawa are directed to foam materials for vibration damping of automobile panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (not repeated herein) to have utilized a thermoplastic elastomer PSA, taught by Sieradzki, in place of the polyurethane-based or acrylic-based PSA (of foamed adhesive layer (C) of Yamada), as thermoplastic elastomer PSAs would have been recognized in the art as functionally equivalent to urethane-based or acrylic-based PSAs for the purpose of adhering polyolefin-based foams in automotive body panel applications, where an express 
It also would have been obvious to have formed the foamed adhesive layer (C) of the material of Yamada to be less rigid than foamed thermoplastic resin sheet (B), as taught by Wesch, and in particular, to have formed layer (C) having a smaller tensile modulus than that of sheet (B), including as low as 0.2 MPa, as taught by Wesch, in order to reduce the amount of (total) distortion/warpage of the laminate material upon cure associated with the shrinkage or other distortion of the foamed thermoplastic resin sheet (B), or to reduce or prevent distortion/warpage of a substrate to which the material is or may be applied.
Given that Wesch teaches a lower limit of 0.2 MPa for the foamed layer adjacent the substrate (i.e., foamed adhesive layer (C)) as being suitable for the aforesaid reduction in distortion/warpage, where it is noted the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05(II)), it would have been obvious to one of ordinary skill in the art to have decreased (or increased) the tensile modulus of the foamed adhesive layer (C) within the range of 0.2 MPa to an amount lower than the tensile modulus of (B) (e.g., 0.2 to less than 10 MPa), in order to optimize the reduction in distortion/warpage, thereby resulting implicitly in a ratio of TMc/TMb which would have overlapped with or encompassed (and therefore rendered prima facie obvious) the claimed range of 0.025 or less (e.g., TMc = 1 MPa, TMb = 50 MPa, TMc/TMb = 0.02; TMc = 0.2, TMb = 10, TMc/TMb = 0.02).
In view of the foregoing, it also would have been obvious to have utilized an olefin-based thermoplastic elastomer (TPO) as the foamed thermoplastic elastomer adhesive (the aforesaid PSA), as taught by Vidovic, as TPO would have been recognized within the art as a suitable thermoplastic elastomer for (i) adhering to metal substrates and polypropylene-based layers, (ii) being foamed and exhibiting both closed and open-cell porosities, and (iii) providing sound damping properties to metal plates or components in motor vehicles (as taught by Vidovic), prima facie obvious (see MPEP 2144.07). 
Last, it therefore also would have been obvious to have utilized any of Dow Infuse™ 9500, 9507, 9530, and 9807 as the aforesaid TPO adhesive, as taught by Wakikawa, in order to have benefited from heat resistance, high flexibility, and low shrinkage deformation at high temperatures; additionally or alternatively because the aforesaid Infuse™ copolymers would have been recognized within the art as suitable for the aforesaid olefin-based thermoplastic elastomer foamed adhesive layer for use in automobile panels, also exhibiting vibration damping properties and/or exhibiting tensile modulus values lower than the range specified for sheet (B) of Yamada (10-100 MPa) (see MPEP 2144.07) and in accordance with the aforesaid modification to decrease the tensile modulus of foamed adhesive layer (C) to less than that of sheet (B). 
The material of Yamada, as modified, would have comprised all of the features above, where the foamed adhesive layer (C) would have been formed from a TPO (polyolefin-based thermoplastic elastomer), specifically any of Infuse™ 9500, 9507, 9530, and 9807; and thus/also to have a smaller tensile modulus than that of foamed thermoplastic resin sheet (B), including as low as 0.2 MPa. Since the tensile modulus of thermoplastic resin sheet (B) is from 10 to 100 MPa, the tensile modulus of the foamed adhesive layer (C), as modified, would have necessarily been lower than 10 MPa (i.e., when 10 MPa is selected as the tensile modulus of sheet (B); see MPEP 2144.05(I)). As such, the claimed range of TMb of 0.05 MPa or more and less than 2 MPa is overlapped and/or encompassed by the aforesaid range (less than 10 MPa), as well as the other implicit subranges based on the foregoing modification (e.g., less than 100 MPa). As such, the vibration damping material of Yamada, as modified, reads on all of the limitations of claim 9.
Regarding claim 10, as set forth above (in the rejection of claim 9) the TPO of foamed adhesive layer (C) would have been formed from any of Infuse™ 9500, 9507, 9530, and 9807. 
As evidenced by Sterling Plastics, polypropylene homopolymer exhibits a flexural (i.e., bending) modulus of approximately 1,240 MPa, and polypropylene copolymers typically exhibit flexural modulus of approximately 1,100 MPa [pp. 1, Mechanical Properties].
As evidenced by Applicant’s specification, Infuse™ 9530 exhibits a flexural modulus of 28 MPa [0100]. 
Given the indefiniteness issues associated with claim 10 as set forth above in the rejection under 35 U.S.C. 112(b); and given that the specification indicates that the flexural modulus [0031, 0031, 0048] is a measurement of the thermoplastic elastomer/thermoplastic resin not in the form of the foamed/molded layers B and A, respectively – the polypropylene homopolymer (of which is formed into foamed thermoplastic resin sheet (B)) would have exhibited a flexural modulus within the claimed range of 200, to 4,000 MPa, as evidenced by Sterling Plastics, and the foamed TPO adhesive layer (C), formed from 9530, would have exhibited a flexural modulus within the claimed range of 50 MPa or less, as evidenced by Applicant’s specification. 
Regarding claim 11, as set forth above, the thermoplastic resin of foamed thermoplastic resin sheet (B) is a polypropylene-based resin, and the density of sheet (B) is 0.1 g/cm3 or less (i.e., 100 kg/m3 or less), of which overlaps and renders prima facie obvious the claimed range of 15 to 200 kg/m3 (see MPEP 2144.05(I)). 
Regarding claims 12 and 18, as set forth above in the rejection of claims 9 and 10, foamed adhesive layer (C) is formed from a TPO (such as Infuse™ 9530), i.e., olefin-based thermoplastic elastomer; and the density of foamed adhesive layer (C) (formed from the TPO) is 0.05 to 1 g/cm3 (i.e., 50 to 1000 kg/m3), of which overlaps and therefore renders prima facie obvious the claimed range of 20 to 200 kg/m3
Regarding claim 13, of which is dependent upon claim 12, it is noted that Applicant’s specification indicates that the hot xylene insoluble content of molded layer B is a measurement of the degree of crosslinking of the thermoplastic elastomer of expanded beads molded layer B [0053, 0054] (i.e., increased insoluble content corresponds to increased crosslinking), of which may be controlled by the addition amount of the crosslinking agent [0057].
Yamada, as modified, is silent regarding a specific level of hot xylene insoluble content which the foamed TPO layer (C) would have exhibited. However, Yamada does teach that the degree of crosslinking that the foamed adhesive layer (C) undergoes has a direct effect on the density and vibration damping capability of the vibration damping material [0031-0033]. As such, it can be said that Yamada recognized that the vibration damping capability of the material is a direct result of the degree of crosslinking of the foamed adhesive layer disposed on the metal substrate (or other material to have vibrations dampened). It is noted that Wakikawa also recognizes controlling the degree of crosslinking [pp. 2].
MPEP 2144.05(II) sets forth that it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have increased or decreased the degree of crosslinking of the foamed TPO layer (C) of Yamada (as modified above), including below and over the range of 30 wt.% or more of hot xylene insoluble content (i.e., below 30 wt.%, low crosslinking degree; 30 wt.% or greater, higher crosslinking degree), in order to increase or decrease the degree of vibration damping provided by the vibration damping material to a metal substrate, to attain the optimum degree of vibration damping, as is the purpose of the invention of Yamada (see MPEP 
Regarding claim 15, it is noted that claim 15 is a product-by-process limitation (see claim interpretation section set forth above for a discussion regarding product-by-process claim limitations). In consideration of the structure implied by the claimed process steps (the expanded beads which are formed into expanded beads molded layer B having through-holes), the specification indicates that the expanded beads having through-holes results in voids (i.e., pores) in expanded beads molded layer B [0063]. 
As such, given that foamed adhesive layer (C) (reads on expanded beads molded layer B) is disclosed as being a foam [0036], it stands to reason (absent factually supported objective evidence to the contrary) that the foamed adhesive layer (C) would have included at least some open and/or closed pores, of which reads on the structure implied by the claimed process step of the expanded beads having through-holes as indicated by the specification. 
Regarding claim 16, Yamada discloses that the foamed adhesive layer (C) may be disposed directly onto one of the surfaces of foamed thermoplastic resin sheet (B) to integrally laminate the foamed adhesive layer (C) onto (B) [0036, 0037]. Claim 16 does not set forth a degree of bonding associated with layers A and B being “fusion-bonded” to each other; and the specification [0093, 0094] indicates that fusion-bonding takes place by simultaneously exposing layers A and B to heat when in contact with one another/during the foaming process. As such, the foamed adhesive layer (C) being integrally laminated on and bonded to foamed thermoplastic resin sheet (B) without an intervening adhesive layer, as disclosed by Yamada, reads on the layers being fusion-bonded to each other.
Regarding claim 17, the rejection rationale set forth above for claim 11, in view of the rejection of claim 10, reads on the limitations of claim 17. 
Regarding claim 19
Regarding claims 20-22, the rejection rationale set forth above for claim 13 reads on the limitations of claims 20-22. 
Regarding claims 27 and 28, the rejection rationales set forth above for claims 10, 11, and 15 read on the limitations of claims 27 and 28. 

Claims 14 and 23-26 (respectively) are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sieradzki, Wesch, Vidovic, and Wakikawa as applied to claims 9 and 10-13 (respectively) above, and further in view of Sakaguchi et al. (US 2012/0100376; “Sakaguchi”) and Tokuyama et al. (US 2021/0070011; “Tokuyama”).
Regarding claims 14 and 23-26, Yamada, as modified, discloses the vibration damping material set forth above in the rejection of claims 9 and 10-13 (respectively) under 35 U.S.C. 103. 
Yamada, as modified, is silent regarding the foamed adhesive layer (C) having at least some open-cells and having a porosity of 5 to 50% as claimed.
Sakaguchi teaches (in general) that molded foams having a smaller degree of open-cells, such as 40% or less, may have superior mechanical strength [Abstract; 0001, 0002, 0014, 0028, 0039, 0161]. In other words, Sakaguchi reasonably teaches that in decreasing the amount of open cells, the mechanical strength of the foamed layer increases. 
Tokuyama teaches that molded foam layers having a porosity of 20-80% (in general, may be closed-cell, open-cell, or mixed), a density from 0.2 to 0.7 g/cm3 (within the density range of layer (C) of Yamada of from 0.05 to 1 g/cm3), and a closed-cell ratio of up to 80% (i.e., 20% or more open-cells) results in excellent impact absorption [0012-0014, 0016, 0025, 0031, 0037-0039].
Yamada, Sakaguchi, and Tokuyama are directed to molded foam articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the foamed adhesive layer (C) of Yamada to have a impact from raindrops on the substrate disposed adjacent the foamed adhesive layer [0108]). 
The vibration damping material of Yamada, as modified, would have comprised all of the features set forth above, wherein the foamed TPO adhesive layer (C), would have exhibited a porosity of 20-80 wt.% and from 20-40% open-cells within the material. The porosity overlaps and therefore renders prima facie obvious the claimed range of 5 to 50% (see MPEP 2144.05(I)). The open-cells being present reads on the void spaces that are in communication with the outside, as set forth above in the rejection of claims 14 and 23-26 under 35 U.S.C. 112(b). Alternatively, the range of open-cells being 20-40% reads on (is within) the claimed voidage of 5 to 50%. 

Claims 9, 11, 15, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sieradzki, Wycech (US 2002/0054988; “Wycech”), and Wesch. Yamada ‘090 is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claim 9, Yamada discloses a vibration damping material for vehicles [Abstract; Figure 1; 0001, 0002, 0008, 0048, 0050-0052, 0110]. The material (laminated article) includes a nonmetallic sheet (B) and a viscoelastic foamed adhesive layer (C) integrally laminated on (and bonded to) one of the surfaces of (B), where nonmetallic sheet (B) is a foamed thermoplastic resin sheet having a Young’s modulus (i.e., tensile modulus) of 10 to 100 MPa [0009-0015, 0017, 0018, 0025, 0037] (hereinafter “foamed thermoplastic resin sheet (B)”). The thermoplastic resin of (B) may be a polypropylene-based resin, including copolymers of propylene and α-olefins [0010-0012]. Foamed adhesive layer (C) is not particularly limited (in 
Foamed thermoplastic resin sheet (B) exhibits a thickness of 1-10 mm [0016] and a density of 0.1 g/cm3 or less [0014] (i.e., 100 kg/m3 or less); and foamed adhesive layer (C) exhibits a thickness of 0.5 to 5 mm [0034] and a density of 0.05 to 1 g/cm3 [0033] (i.e., 50 to 1000 kg/m3). Foamed adhesive layer (C) is fixed onto a desired substrate surface for attenuation of vibration [0048, 0050].
Foamed thermoplastic resin sheet (B) reads on the expanded beads molded layer A comprised of a base polymer including a thermoplastic resin, where the tensile modulus range of 10 to 100 MPa is within the claimed range of 2 to 100 MPa (see claim interpretation section above for product-by-process limitation analysis). 
Yamada does not explicitly disclose a volume ratio of (B) to (C) of 90:10 to 50:50 as claimed (i.e., Va:Vb being 90:10 to 50:50). However, given that the claimed laminated article may be of indefinite length; given that no other dimensions are limited by the claims; and where the material of Yamada is not limited by shape [0052] and thus may be in the simple form of a rectangular prism as illustrated in Figure 1, wherein width and length of the material are arbitrary or predetermined based on an end-use and therefore for the purposes of calculation given the value of 1 mm, it can be said (based on the disclosed thickness ranges for each of (B) and (C) and through simple calculation) that foamed thermoplastic resin sheet (B) exhibits a volume (apparent volume based on outer dimensions of the layer, V = lwh) of 1 to 10 mm3 and foamed adhesive layer (C) exhibits a volume of 0.5 to 5 mm3. Thus, the (apparent) volume ratio of (B) to (C) implicitly disclosed by Yamada is 20:1 to 1:5, of which encompasses and therefore renders prima facie
In addition to the analysis set forth immediately above, it is noted that the specification indicates that a preferred thickness ratio of the thickness of molded layer A to the thickness of molded layer B is 95:5 to 40:60, i.e., 19:1 to 1:1.5 [0070]. Foamed thermoplastic resin sheet (B) exhibits a thickness of 1-10 mm [0016] and foamed adhesive layer (C) exhibits a thickness of 0.5 to 5 mm [0034]; as such it can be said that the thickness ratio of (B) to (C) ranges from 20:1 to 1:1, of which encompasses the thickness ratio of A to B specified in the disclosure. 
Yamada is silent regarding (i) the foamed adhesive layer being formed from a thermoplastic elastomer; (ii) the tensile (Young’s) modulus of the foamed adhesive layer (C) being from 0.05 to less than 2 MPa; and is therefore also silent regarding (iii) the ratio of the tensile modulus of the foamed adhesive layer (C) to that of the foamed thermoplastic resin sheet (B) (TMc/TMb, i.e., TMb/TMa as claimed) being 0.025 or less.
Sieradzki discloses polyolefin-based foams [Abstract; 0002, 0003, 0010, 0054, 0059] and laminated articles formed therefrom, suitable for use in automobile body panels [0106-0110]. Sieradzki teaches that a PSA layer may be disposed on the foam [0110]. Sieradzki teaches that acrylic polymers, polyurethanes, and thermoplastic elastomers are suitable PSAs to be disposed on the polyolefin-based foam, for bonding the foams to other articles [0110]. As such, Sieradzki reasonably teaches that thermoplastic elastomers are functionally equivalent PSAs to polyurethane-based and acrylic-based PSAs (see MPEP 2144.06(II); 2144.07). 
Wycech discloses bilayer laminates for automotive body panel reinforcement [Abstract; Figures 3, 5; 0002, 0004, 0005, 0007, 0019, 0020, 0021, 0027, 0033, 0034]. Wycech teaches that a compliant foam layer is disposed against a substrate or structural member to be reinforced, and that disposed on the opposing surface of the compliant foam layer is a rigid foam layer [0007, 0019] (thereby defining the bilayer laminate), where the compliant foam layer absorbs shrinkage strains of the rigid foam layer during heat curing, thereby preventing said strains from propagating into and deforming the substrate or structural member [0019-0021]. 
Wesch discloses multilayer laminates for stiffening planar substrates such as motor vehicle body parts [Abstract; Figure 1; col 1, 15-20]. Wesch teaches that in order to eliminate distortion of substrates for vehicle body parts caused by shrinkage of the stiffening element(s) provided on said substrates (same problem disclosed by Wycech), an expandable binder (resinous) layer (12) disposed facing the substrate to be stiffened is to have the same tensile modulus or a lower tensile modulus than an expandable binder (resinous) layer (14) arranged away from said substrate [Figure 1; col 3 29-60; col 5, 17-46]. Wesch teaches that the binder layer (12) facing the substrate (of which may be a heat-curable polyurethane) performs both adhesive and stiffening functions, as well as functions to dampen vibrations [col 6, 6-10]. Wesch also teaches that the tensile modulus of the expandable binder layer (12) disposed on the substrate may be between 0.2 and 1,400 MPa [col 4, 65-67; col 5, 1-3] (i.e., as low as 0.2 MPa). 
Yamada, Wycech, and Wesch are all directed to multilayer foam laminates for stiffening and/or vibration damping of body/structural panels/substrates for automobiles.
Yamada and Sieradzki are directed to foam laminates including PSA layers applied on polyolefin-based foams, suitable for use in body panels of automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a thermoplastic elastomer PSA, taught by Sieradzki, in place of the polyurethane-based or acrylic-based PSA (of foamed adhesive layer (C) of Yamada), as thermoplastic elastomer PSAs would have been recognized in the art as functionally equivalent to urethane-based or acrylic-based PSAs for the purpose of adhering polyolefin-based foams in automotive body panel applications, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II); 2144.07). 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the foamed adhesive layer (C) of the material of Yamada to be less rigid than foamed thermoplastic resin sheet (B), as taught by Wycech and 
The material of Yamada, as modified, would have comprised all of the features above, where the viscoelastic foamed adhesive layer (C) would have been formed from a thermoplastic elastomer and to have a smaller tensile modulus than that of foamed thermoplastic resin sheet (B). Since the tensile modulus of thermoplastic resin sheet (B) is from 10 to 100 MPa, the tensile modulus of the foamed adhesive layer (C), as modified, would have necessarily been lower than 10 MPa (i.e., when 10 MPa is selected as the tensile modulus of sheet (B); see MPEP 2144.05(I)). As such, the claimed range of TMb of 0.05 MPa or more and less than 2 MPa is overlapped and/or encompassed by the aforesaid range (less than 10 MPa), as well as the other implicit subranges based on the foregoing modification (e.g., less than 100 MPa). 
Furthermore, given that Wesch teaches a lower limit of 0.2 MPa for the foamed layer adjacent the substrate (i.e., foamed adhesive layer (C)) as being suitable for the aforesaid reduction in distortion/warpage, where it is noted the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05(II)), it would have been obvious to one of ordinary skill in the art (before the effective filing date) to have decreased (or increased) the tensile modulus of the foamed adhesive layer (C) within the range of 0.2 MPa to an amount lower than the tensile modulus of (B) (e.g., 0.2 to less than 10 MPa), in order to optimize the reduction in distortion/warpage, thereby resulting implicitly in a ratio of TMc/TMb which would have overlapped with or encompassed (and therefore rendered prima facie obvious) the claimed range of 0.025 or less (e.g., TMc = 1 MPa, TMb = 50 MPa, TMc/TMb = 
Regarding claim 11, as set forth above, the thermoplastic resin of foamed thermoplastic resin sheet (B) is a polypropylene-based resin, and the density of sheet (B) is 0.1 g/cm3 or less (i.e., 100 kg/m3 or less), of which overlaps and renders prima facie obvious the claimed range of 15 to 200 kg/m3 (see MPEP 2144.05(I)). 
Regarding claim 15, it is noted that claim 15 is a product-by-process limitation (see claim interpretation section set forth above for a discussion regarding product-by-process claim limitations). In consideration of the structure implied by the claimed process steps (the expanded beads which are formed into expanded beads molded layer B having through-holes), the specification indicates that the expanded beads having through-holes results in voids (i.e., pores) in expanded beads molded layer B [0063]. 
As such, given that viscoelastic foamed adhesive layer (C) (reads on expanded beads molded layer B) is disclosed as being a foam [0036], it stands to reason (absent factually supported objective evidence to the contrary) that the foamed adhesive layer (C) would have included at least some open and/or closed pores, of which reads on the structure implied by the claimed process step of the expanded beads having through-holes as indicated by the specification. 
Regarding claim 16, Yamada discloses that the viscoelastic foamed adhesive layer (C) may be disposed directly onto one of the surfaces of foamed thermoplastic resin sheet (B) to integrally laminate the foamed adhesive layer (C) onto (B) [0036, 0037]. Claim 16 does not set forth a degree of bonding associated with layers A and B being “fusion-bonded” to each other; and the specification [0093, 0094] indicates that fusion-bonding takes place by simultaneously exposing layers A and B to heat when in contact with one another/during the foaming process. As such, the foamed adhesive layer (C) being integrally laminated on and bonded to foamed 
Regarding claim 28, the rationale for rejection of claim 15, set forth above, also applies to claim 28. 

Claims 14 and 24 (respectively) are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sieradzki, Wycech, and Wesch as applied to claims 9 and 11 (respectively) above, and further in view of Sakaguchi and Tokuyama.
Regarding claims 14 and 24, Yamada, as modified, discloses the vibration damping material set forth above in the rejection of claims 9 and 11 (respectively) under 35 U.S.C. 103. 
Yamada, as modified, is silent regarding the foamed adhesive layer (C) having at least some open-cells and having a porosity of 5 to 50% as claimed.
Sakaguchi teaches (in general) that molded foams having a smaller degree of open-cells, such as 40% or less, may have superior mechanical strength [Abstract; 0001, 0002, 0014, 0028, 0039, 0161]. In other words, Sakaguchi reasonably teaches that in decreasing the amount of open cells, the mechanical strength of the foamed layer increases. 
Tokuyama teaches that molded foam layers having a porosity of 20-80% (in general, may be closed-cell, open-cell, or mixed), a density from 0.2 to 0.7 g/cm3 (within the density range of layer (C) of Yamada of from 0.05 to 1 g/cm3), and a closed-cell ratio of up to 80% (i.e., 20% or more open-cells) results in excellent impact absorption [0012-0014, 0016, 0025, 0031, 0037-0039].
Yamada, Sakaguchi, and Tokuyama are directed to molded foam articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the foamed adhesive layer (C) of Yamada to have a porosity of 20-80% and an open cell ratio of 20-40%, as taught by Sakaguchi and Tokuyama, in order to impart a balance between both mechanical strength and impact absorption to the 
The vibration damping material of Yamada, as modified, would have comprised all of the features set forth above, wherein the foamed adhesive layer (C), formed from a thermoplastic elastomer, would have exhibited a porosity of 20-80 wt.% and from 20-40% open-cells within the material. The porosity overlaps and therefore renders prima facie obvious the claimed range of 5 to 50% (see MPEP 2144.05(I)). The open-cells being present reads on the void spaces that are in communication with the outside, as set forth above in the rejection of claim 14 under 35 U.S.C. 112(b). Alternatively, the range of open-cells being 20-40% reads on (is within) the claimed voidage of 5 to 50%. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sieradzki, Wycech, and Wesch as applied to claim 11 above, and further in view of Vidovic. Yamada ‘411 is relied upon as an evidentiary reference for the rejection of claim 19.
Regarding claim 19, Yamada, as modified, discloses the vibration damping material set forth above in the rejection of claim 11 under 35 U.S.C. 103. As set forth above, foamed adhesive layer (C) (reads on expanded beads molded layer B) would have been formed from a thermoplastic elastomer and would have exhibited a density within the range specified by Yamada for said foamed layer, i.e., from 0.05 to 1 g/cm3 [0033] (i.e., 50 to 1000 kg/m3). The aforesaid density range for foamed adhesive layer (C) overlaps with and therefore renders prima facie obvious the claimed range of Db being from 20 to 200 kg/m3 (see MPEP 2144.05(I)). 
Yamada, as modified, is silent
Vidovic discloses a composite material for sound damping in motor vehicles including a damping layer of a foamed material, and a stiffening layer connected to the damping layer and which is stiffer than the damping layer [Abstract; Figure 1; 0001, 0002, 0004, 0005, 0009, 0023, 0028, 0029]. The stiffening layer may be formed from polypropylene [0022]. The damping layer is (the surface of the composite material which is) disposed on a metal substrate [0002, 0003, 0012] and functions as both an adhesive and as a sound-dampener [0009] (i.e., substantially similar to the functions disclosed by Yamada). 
Vidovic teaches that the foamed damping layer, of which may be of open or closed porosity [0010], is a foamed hot melt adhesive layer [0015]. Vidovic teaches that suitable foamed adhesives for forming the damping layer include, inter alia, thermoplastic polyolefins (TPO) [0020], where the acronym TPO is recognized as referring to polyolefin thermoplastic elastomers, as evidenced by Yamada ‘411 [0003], also as evidenced by Applicant’s specification in at least [0032, 0033]. 
Yamada and Vidovic are both directed to foamed composite materials for vibration/sound damping of metal substrates/components/panels in motor vehicles. 
Given that the foamed adhesive layer (C) of Yamada, as modified above, would have been formed from a thermoplastic elastomer adhesive (in place of the urethane-based adhesive), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an olefin-based thermoplastic elastomer (TPO) as the foamed thermoplastic elastomer adhesive, as taught by Vidovic, as TPO would have been recognized within the art as a suitable thermoplastic elastomer for (i) adhering to metal substrates and polypropylene-based layers, (ii) being foamed and exhibiting both closed and open-cell porosities, and (iii) providing sound damping properties to metal plates or components in motor vehicles (as taught by Vidovic), where the courts have held that the selection of a known material based on its suitability for its intended use is prima facie 
The vibration damping material of Yamada, as modified, would have comprised all of the features set forth above, wherein the foamed thermoplastic elastomer adhesive layer (C) would have been formed from a polyolefin-based thermoplastic elastomer (TPO) and would have been within the density range specified by Yamada as discussed above, thereby reading on the limitations of claim 19. 
Regarding claim 22, of which is dependent upon claim 19, it is noted that Applicant’s specification indicates that the hot xylene insoluble content of molded layer B is a measurement of the degree of crosslinking of the thermoplastic elastomer of expanded beads molded layer B [0053, 0054] (i.e., increased insoluble content corresponds to increased crosslinking).
Yamada, as modified, is silent regarding a specific level of hot xylene insoluble content which the foamed TPO layer (C) would have exhibited. However, Yamada does teach that the degree of cross-linking that the foamed adhesive layer (C) undergoes has a direct effect on the density and vibration damping capability of the vibration damping material [0031-0033]. As such, it can be said that Yamada recognized that the vibration damping capability of the material is a direct result of the degree of crosslinking of the foamed adhesive layer disposed on the metal substrate (or other material to have vibrations dampened). 
MPEP 2144.05(II) sets forth that it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have increased or decreased the degree of crosslinking of the foamed TPO layer (C) of Yamada (as modified above), including below and over the range of 30 wt.% or more of hot xylene insoluble content (i.e., below 30 wt.%, low crosslinking degree; 30 wt.% or greater, higher crosslinking degree), in order to increase or decrease the degree of vibration 

Pertinent Prior Art
The following is a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. 
US 5,164,257 to Haardt et al. – [Abstract; col 1-2]
US 5,786,394 to Slaven – [Abstract; Figure 4, col 2-4]
US 5,928,776 to Shioya et al. – [Abstract; col 2-6]
US 4,569,880 to Nishiyama et al. – [Abstract; col 6, 9-56]
US 4,378,395 to Asoshina et al. – [Abstract; Figures 2-4; col 1, 1-65; col 2, 20-40, 54-60; col 3, 7-16; col 4, 40-43]
US 2016/0145406 to Bieber et al. – [Abstract; 0009, 0024, 0045, 0052, 0076-0078, 0084, 0087, 0088]
US 2020/0190368 to DeVolder – [Abstract; 0001, 0003, 0020-0028, 0032]
US 2007/0026218 to Hira et al. – [Abstract; 0015]
US 2011/0221223 to Mizata – [Abstract; 0008-0018, 0022, 0029, 0035]
US 2019/0256680 to Takagi et al. – commonly owned by JSP Corporation, but inventorship (Takagi; Oikawa) relative to the instant application (Takagi; Hira) is different [entirety] 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782